U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR FISCAL YEAR ENDED DECEMBER 31, 2009 Commission File Number:000-30515 WESTSTAR FINANCIAL SERVICES CORPORATION (Exact name of registrant as specified in its charter) NORTH CAROLINA (State of Incorporation) 56-2181423 (I.R.S. Employer Identification No.) 79 Woodfin Place Asheville, North Carolina28801 (Address of Principal Executive Office) (828) 252-1735 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None Not applicable Securities registered pursuant to Section 12(g) of the Exchange Act: COMMON STOCK, $1.00 PAR VALUE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES oNO T Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.YES oNO T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by checkmark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.T Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filero(Do not check if a smaller company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o YesT No The aggregate market value of the voting stock held by non-affiliates of the Registrant at June 30, 2009 was approximately $12,346,009. The number of shares of the Registrant’s Common Stock outstanding on April 13, 2010 was 2,167,517. 1 Documents Incorporated by Reference: PART III: Definitive Proxy Statement dated May 20, 2010 as filed pursuant to Section 14 of the Securities Exchange Act of 1934 for the 2010 Annual Meeting of Shareholders. 2 FORM 10-K CROSS-REFERENCE INDEX Proxy Form10-K Statement Page Page PART I Item 1 - Business 4 n/a Item 1A – Risk Factors 8 n/a Item 1B – Unresolved Staff Comments 8 n/a Item 2 - Properties 8 n/a Item 3 - Legal Proceedings 8 n/a Item 4 – [Reserved] 8 n/a PART II Item 5 - Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 n/a Item 6 - Selected Financial Data 10 n/a Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operation 10 n/a Item 7A – Quantitative and Qualitative Disclosures About Market Risk 26 n/a Item 8 - Financial Statements and Supplementary Data 27 n/a Item 9 - Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 56 n/a Item 9A (T) - Controls and Procedures 56 n/a Item 9B - Other Information 56 n/a PART III Item 10 - Directors, Executive Officers, and Corporate Governance 57 5-14 Item 11 - Executive Compensation 57 13-14, 15-18 Item 12 – Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 57 3-5 Item 13 - Certain Relationships and Related Transactions, and Director Independence 57 8-9, 14 Item 14 – Principal Accountant Fees and Services 57 11-13 PART IV Item 15 – Exhibits and Financial Statement Schedules Signatures 60 n/a * Exhibits, Financial Statement Schedules and Reports on Forms 8-K, included in or incorporated by reference into this filing were filed with the Securities and Exchange Commission. Weststar Financial Services Corporation provides these documents by mail upon request. 3 Index PART I ITEM 1: BUSINESS General Weststar Financial Services Corporation (the “Registrant” or the “Company”) was incorporated on February 8, 2000, for the purpose of becoming the holding company for The Bank of Asheville (the “Bank”), a North Carolina-chartered bank that opened for business as a community bank in Asheville, Buncombe County, North Carolina, in December 1997. Effective April 28, 2000, the Company acquired all of the outstanding shares of common stock of the Bank and became the Bank’s sole shareholder and bank holding company.On October 8, 2003, the Company formed Weststar Financial Services Corporation I (the “Trust”), a Delaware statutory trust.The Trust has had no operations subsequent to its formation in 2003 other than the issuance of trust preferred securities.At this time, the Company does not engage in any business activities on its own.It only owns the Bank, which engages in the commercial banking business, and the Trust, which was the legal entity formed for its issuance of $4.0 million in trust preferred securities in 2003.On October 19, 2004, the Company formed Bank of Asheville Mortgage Company, LLC, a mortgage broker, of which the Company owned a 50% interest.Bank of Asheville Mortgage Company, LLC was dissolved effective October 31, 2008. Primary Market Area The Registrant’s market area consists of Asheville, Buncombe County, North Carolina and surrounding areas.Buncombe County is part of the Asheville Metropolitan Statistical Area.Asheville is the county seat and the industrial center of Buncombe County with a population of approximately 74,770.In addition, Asheville is the commercial hub for several other prosperous towns in Buncombe County, including Arden, Biltmore Forest, Black Mountain, Montreat, Skyland, Weaverville and Woodfin.The total population of Buncombe County is 235,125.Statistics are the latest issued by the Asheville Metro Business Research Center. Competition Commercial banking in North Carolina is extremely competitive in large part due to a long history of statewide branching. Registrant competes in its market areas with some of the largest banking organizations in the state and the country and other financial institutions, such as federally and state-chartered savings and loan institutions and credit unions, as well as consumer finance companies, mortgage companies and other lenders engaged in the business of extending credit. Many of Registrant’s competitors have broader geographic markets and higher lending limits than Registrant and are also able to provide more services and make greater use of media advertising. In Buncombe County as of June 30, 2009 (the latest date for which statistics are available) there were 91offices of 19 different commercial and savings banks (including the largest banks in North Carolina), as well as offices of credit unions and various other entities engaged in the extension of credit.The Registrant accounted for approximately 5.00% of total deposits held by commercial banks and savings banks in Buncombe County. The enactment of legislation authorizing interstate banking has caused great increases in the size and financial resources of some of the Registrant’s competitors. In addition, as a result of interstate banking, out-of-state commercial banks have acquired North Carolina banks, which has heightened the competition among banks in North Carolina. Despite the competition in its market area, the Registrant believes that it has certain competitive advantages that distinguish it from its competition. Registrant believes that its primary competitive advantages are its strong local identity and affiliation with the community and its emphasis on providing specialized services to small- and medium-sized business enterprises, as well as professional and upper-income individuals.Registrant is locally owned and managed, making credit and other decisions that have a direct bearing on faster service and more efficiently obtained credit.Registrant offers customers modern, high-tech banking without forsaking community values such as prompt, personal service and friendliness. Registrant offers many personalized services and attracts customers by being responsive and sensitive to their individualized needs. Registrant also relies on goodwill and referrals from shareholders and satisfied customers, as well as traditional newspaper and radio media to attract new customers. To enhance a positive image in the community, Registrant supports and participates in local events and its officers and directors serve on boards of local civic and charitable organizations. Employees The Bank currently employs 55 full-time equivalent employees.Registrant does not have any officers or employees who are not also officers or employees of the Bank.None of the Registrant’s employees are covered by a collective bargaining agreement.The Registrant believes its relations with its employees to be good. Regulation Registrant is extensively regulated under both federal and state law. Generally, these laws and regulations are intended to 4 Index protect depositors and borrowers, not shareholders. To the extent that the following information describes statutory and regulatory provisions, it is qualified in its entirety by reference to the particular statutory and regulatory provisions. Any change in applicable law or regulation may have a material effect on the business of the Registrant. THE BANK HOLDING COMPANY ACT. The Registrant is a bank holding company within the meaning of the Bank Holding Company Act of 1956, as amended (the “Bank Holding Company Act”), and is required to register as such with the Board of Governors of the Federal Reserve System (the “Federal Reserve Board” or “FRB”).A bank holding company is required to file with the FRB annual reports and other information regarding its business operations and those of its subsidiaries. It is also subject to examination by the Federal Reserve Board and is required to obtain Federal Reserve Board approval prior to acquiring, directly or indirectly, more than 5% of the voting stock of any bank, unless it already owns a majority of the voting stock of such bank. Furthermore, a bank holding company must engage, with limited exceptions, in the business of banking or managing or controlling banks or furnishing services to or performing services for its subsidiary banks. One of the exceptions to this prohibition is the ownership of shares of a company the activities of which the FRB has determined to be so closely related to banking or managing or controlling banks as to be a proper incident thereto. STATE LAW. The Bank is subject to extensive supervision and regulation by the North Carolina Commissioner of Banks (the “Commissioner”). The Commissioner oversees state laws that set specific requirements for bank capital and regulate deposits in, and loans and investments by, banks, including the amounts, types, and in some cases, rates. The Commissioner supervises and performs periodic examinations of North Carolina-chartered banks to assure compliance with state banking statutes and regulations, and the Bank is required to make regular reports to the Commissioner describing in detail its resources, assets, liabilities and financial condition. Among other things, the Commissioner regulates mergers and acquisitions of state-chartered banks, the payment of dividends, loans to officers and directors, record keeping, types and amounts of loans and investments, and the establishment of branches. DEPOSIT INSURANCE.As a member institution of the Federal Deposit Insurance Corporation (“FDIC”), the Bank’s deposits are insured up to a maximum of $250,000 per depositor through the deposit insurance fund (“DIF”), administered by the FDIC. An increase in basic federal deposit insurance coverage from $100,000 to $250,000 per depositor became effective on October 3, 2008, as part of the Emergency Economic Stabilization Act of 2008. The legislation as amended provides that the basic deposit insurance limit will return to $100,000 per depositor after December 31, 2013. Each member institution is required to pay semi-annual deposit insurance premium assessments to the FDIC. During 2009, a large number of bank failures put pressure on the DIF. In an effort to replenish the DIF, the FDIC implemented a special assessment of five basis points of each insured institution’s assets minus Tier 1 capital as of June 30, 2009. In addition, the FDIC required insured institutions to prepay their estimated quarterly risk-based deposit insurance assessments for the fourth quarter of 2009, as well as all of 2010, 2011, and 2012. These prepayments were made on December 30, 2009. The DIF assessment rates vary based on an institution’s capital position and other supervisory factors. The assessment rate for the prepayments discussed above was equal to the Bank’s total base assessment rate in effect as of September 30, 2009. The assessment rate will be increased by three basis points for all of 2011 and 2012. The Bank of Asheville has chosen to participate in the transaction guarantee component of the FDIC Temporary Liquidity Guarantee Program. As of October 14, 2008, all non-interest-bearing transaction deposit accounts at our participating FDIC-Insured Institution, including all personal and business checking deposit accounts that do not earn interest, are fully insured for the entire amount in the deposit account. This unlimited insurance coverage as amended is temporary and will remain in effect until June 30, 2010. CAPITAL REQUIREMENTS. The federal banking regulators have adopted certain risk-based capital guidelines to assist in the assessment of the capital adequacy of a banking organization’s operations for both transactions reported on the balance sheet as assets and transactions, such as letters of credit, and recourse arrangements, which are recorded as off balance sheet items. Under these guidelines, nominal dollar amounts of assets and credit equivalent amounts of off balance sheet items are multiplied by one of several risk adjustment percentages which range from 0% for assets with low credit risk, such as certain U.S. Treasury securities, to 100% for assets with relatively high credit risk, such as business loans. A banking organization’s risk-based capital ratios are obtained by dividing its qualifying capital by its total risk adjusted assets. The regulators measure risk-adjusted assets, which include off balance sheet items, against both total qualifying capital (the sum of Tier 1 capital and limited amounts of Tier 2 capital) and Tier 1 capital. “Tier 1,” or core capital, includes common equity, qualifying noncumulative perpetual preferred stock, minority interests in certain equity accounts of consolidated subsidiaries, less goodwill and other intangibles, subject to certain exceptions and restricted core capital elements, including trust preferred securities. “Tier 2,” or supplementary capital, includes among other things, limited-life preferred stock, hybrid capital instruments, mandatory convertible securities, qualifying subordinated debt, and the allowance for loan and lease losses, subject to certain limitations and less required deductions. The inclusion of elements of Tier 2 capital is subject to certain other requirements and limitations of the federal banking agencies. Banks and bank holding companies subject to the risk-based capital guidelines are required to maintain a ratio of Tier 1 capital to risk-weighted assets 5 Index of at least 4% and a ratio of total capital to risk-weighted assets of at least 8%. The appropriate regulatory authority may set higher capital requirements when particular circumstances warrant. As of December 31, 2009, the Company was classified as “well-capitalized” with Tier 1 and Total Risk - Based Capital of 10.59% and 11.84%, respectively. The federal banking agencies have adopted regulations specifying that they will include, in their evaluations of a bank’s capital adequacy, an assessment of the bank’s interest rate risk (“IRR”) exposure. The standards for measuring the adequacy and effectiveness of a banking organization’s IRR management include a measurement of board of directors and senior management oversight, and a determination of whether a banking organization’s procedures for comprehensive risk management are appropriate for the circumstances of the specific banking organization. Failure to meet applicable capital guidelines could subject a banking organization to a variety of enforcement actions, including limitations on its ability to pay dividends, the issuance by the applicable regulatory authority of a capital directive to increase capital and, in the case of depository institutions, the termination of deposit insurance by the FDIC, as well as the measures described under the heading “Federal Deposit Insurance Corporation Improvement Act of 1991” below, as applicable to undercapitalized institutions. In addition, future changes in regulations or practices could further reduce the amount of capital recognized for purposes of capital adequacy. Such a change could affect the ability of Registrant to grow and could restrict the amount of profits, if any, available for the payment of dividends to the shareholders. FEDERAL DEPOSIT INSURANCE CORPORATION IMPROVEMENT ACT OF 1991. In December, 1991, Congress enacted the Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”), which substantially revised the bank regulatory and funding provisions of the Federal Deposit Insurance Act and made significant revisions to several other federal banking statutes. FDICIA provides for, among other things: · publicly available annual financial condition and management reports for certain financial institutions, including audits by independent accountants, · the establishment of uniform accounting standards by federal banking agencies, · the establishment of a “prompt corrective action” system of regulatory supervision and intervention, based on capitalization levels, with greater scrutiny and restrictions placed on depository institutions with lower levels of capital, · additional grounds for the appointment of a conservator or receiver, and · restrictions or prohibitions on accepting brokered deposits, except for institutions which significantly exceed minimum capital requirements. FDICIA also provides for increased funding of the FDIC insurance funds and the implementation of risk-based premiums. A central feature of FDICIA is the requirement that the federal banking agencies take “prompt corrective action” with respect to depository institutions that do not meet minimum capital requirements. Pursuant to FDICIA, the federal bank regulatory authorities have adopted regulations setting forth a five-tiered system for measuring the capital adequacy of the depository institutions that they supervise. Under these regulations, a depository institution is classified in one of the following capital categories: “well capitalized,” “adequately capitalized,” “undercapitalized,” “significantly undercapitalized” and “critically undercapitalized.” An institution may be deemed by the regulators to be in a capitalization category that is lower than is indicated by its actual capital position if, among other things, it receives an unsatisfactory examination rating with respect to asset quality, management, earnings or liquidity. FDICIA provides the federal banking agencies with significantly expanded powers to take enforcement action against institutions which fail to comply with capital or other standards. Such action may include the termination of deposit insurance by the FDIC or the appointment of a receiver or conservator for the institution. FDICIA also limits the circumstances under which the FDIC is permitted to provide financial assistance to an insured institution before appointment of a conservator or receiver. MISCELLANEOUS. The dividends that may be paid by Registrant are subject to legal limitations.The Bank is the only source of dividends that may be paid by the Registrant.In accordance with North Carolina banking law, dividends may not be paid by the Bank unless its capital surplus is at least 50% of its paid-in capital. The earnings of Registrant will be affected significantly by the policies of the Federal Reserve Board, which is responsible for regulating the United States money supply in order to mitigate recessionary and inflationary pressures. Among the techniques used to implement these objectives are open market transactions in United States government securities, changes in the rate paid by banks on bank borrowings, and changes in reserve requirements against bank deposits. These techniques 6 Index are used in varying combinations to influence overall growth and distribution of bank loans, investments, and deposits, and their use may also affect interest rates charged on loans or paid for deposits. The monetary policies of the Federal Reserve Board have had a significant effect on the operating results of commercial banks in the past and are expected to continue to do so in the future. In view of changing conditions in the national economy and money markets, as well as the effect of actions by monetary and fiscal authorities, no prediction can be made as to possible future changes in interest rates, deposit levels, loan demand or the business and earnings of Registrant. Effective March 11, 2000, the Gramm-Leach-Bliley Act of 1999 allows a bank holding company to qualify as a “financial holding company” and, as a result, be permitted to engage in a broader range of activities that are “financial in nature” and in activities that are determined to be incidental or complementary to activities that are financial in nature. The Gramm-Leach-Bliley Act amends the Bank Holding Company Act to include a list of activities that are financial in nature, and the list includes activities such as underwriting, dealing in and making a market in securities, insurance underwriting and agency activities and merchant banking. The Federal Reserve Board is authorized to determine other activities that are financial in nature or incidental or complementary to such activities. The Gramm-Leach-Bliley Act also authorizes banks to engage through financial subsidiaries in certain of the activities permitted for financial holding companies.The Registrant has elected not to register as a financial holding company. Registrant cannot predict what legislation might be enacted or what regulations might be adopted, or if enacted or adopted, the effect thereof on Registrant’s operations. On October 26, 2001, the USA PATRIOT Act of 2001 was enacted.This act contains the International Money Laundering Abatement and Financial Anti-Terrorism Act of 2001, which sets forth anti-money laundering measures affecting insured depository institutions, broker-dealers and other financial institutions.The Act requires U.S. financial institutions to adopt new policies and procedures to combat money laundering and grants the Secretary of the Treasury broad authority to establish regulations and to impose requirements and restrictions on the operation of financial institutions.This act has increased the overall cost of our regulatory compliance activities. The Emergency Economic Stabilization Act of 2008 (EESA) was enacted on October 3, 2008. The purpose of this law is to restore liquidity and stability to the financial system, while minimizing any potential long term negative impact on taxpayers. The law authorized the United States Secretary of the Treasury to spend up to $700 billion to purchase distressed assets, especially mortgage-backed securities, from the nation's banks. The program under which the asset purchase will be administered was referred to as the Troubled Asset Relief Program (TARP). The law also temporarily raised the basic limit on federal deposit insurance coverage from $100,000 to $250,000 per depositor. The higher insurance limits took effect immediately and will be in effect through December 31, 2013, as amended. Additionally, the Federal Deposit Insurance Corporation (FDIC) announced on October 14, 2008, a new program aimed at strengthening consumer confidence and encouraging liquidity in the banking system. The Temporary Liquidity Guarantee Program (TLGP) guarantees newly issued senior unsecured debt of banks, thrifts, and certain holding companies, and provides full coverage of non-interest bearing deposit transaction accounts, regardless of dollar amount. The program provides a three-year guarantee of newly issued debt and increased insurance coverage through June 30, 2010, as amended. This two-pronged program will be funded through special fees paid by the financial institutions participating. The Company elected to participate in full coverage of non-interest bearing transaction accounts, but opted not to participate in the guarantee of senior unsecured debt. Also on October 14, 2008, the U.S. Department of Treasury (“Treasury”) announced a voluntary Capital Purchase Program (CPP) to encourage U.S. financial institutions to build capital to increase the flow of financing to U.S. businesses and consumers and to support the U.S. economy. The Treasury was authorized to purchase up to $250 billion of senior preferred stock in financial institutions. The program was available to qualifying U.S. controlled banks, savings associations, and certain bank and savings and loan holding companies engaged only in financial activities that elected to participate. Treasury determined eligibility and allocations for interested parties after consultation with the appropriate federal banking agency. The minimum subscription amount available to a participating institution was 1 percent of risk-weighted assets. The maximum subscription amount was the lesser of $25 billion or 3 percent of risk-weighted assets. Participation in these various programs carries certain restrictions with respect to the payment of dividends to common shareholders and executive compensation.In January 2009 the Company received notice that it had received preliminary approval for $5,075,000 under the Capital Purchase Program.However, based upon analysis, the Company elected not to participate in the program.The Company’s capital ratios are substantially in excess of “well capitalized” regulatory ratios, and its asset quality has been better than the industry average.The Company concluded that the significant expense of the program and challenge to deploy the capital prudently and profitably were inconsistent with its long-term strategic objectives, and that participation in the CPP would not be in the best interest of Company shareholders.The Treasury concluded the Capital Purchase Program on December 31, 2009. 7 Index ITEM 1A: RISK FACTORS Smaller reporting companies such as the Registrant are not required to provide the information required by this item. ITEM 1B: UNRESOLVED STAFF COMMENTS Smaller reporting companies such as the Registrant are not required to provide the information required by this item. ITEM 2: PROPERTIES The following table sets forth the location of the Registrant’s offices as of December 31, 2009. APPROX. YEAR SQUARE OFFICE LOCATION OPENED FOOTAGE OWN/LEASE Main Office 79 Woodfin Place Own Asheville, NC Candler Office 6 Dogwood Road Own building, Candler, NC lease land Leicester Highway Office Own building, 349 New Leicester Highway lease land Asheville, NC South Asheville Office Lease 1985 Hendersonville Highway Asheville, NC Reynolds Office Lease* 199 Charlotte Highway Asheville, NC *In January 2010, the Bank purchased the building at this location and assumed the lease for the land on which the building sits. ITEM 3: LEGAL PROCEEDINGS In the normal course of its operations, the Company from time to time is party to various legal proceedings. Based upon information currently available, and after consultation with its legal counsel, management believes that such legal proceedings, in the aggregate, will not have a material adverse effect on the Company’s business, financial position or results of operations. ITEM 4: [RESERVED] 8 Index PART II ITEM 5: MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND REGISTRANT’SPURCHASES OF EQUITY SECURITIES Market Summary Weststar Financial Services Corporation stock is traded on the Over-The-Counter Bulletin Board under the symbol “WFSC.” There were 2,167,517 shares outstanding at December 31, 2009 owned by approximately 800 shareholders. During 2009, 183,800 shares of the Company’s common stock were traded.The closing price of the stock on December 31, 2009 was $3.50. The following table represents stock prices during the trading periods. 1st 2nd 3rd 4th Qtr. Qtr. Qtr. Qtr. High Low Close 1st 2nd 3rd 4th Qtr. Qtr. Qtr. Qtr. High Low $ 7.00 Close $ 9.85 $ 7.50 $ 6.35 No cash dividends were paid in 2009 or 2008. Stock Transfer Agent and Registrar Registrar and Transfer Company 10 Commerce Drive Cranford, NJ 07016 908.497.2300 or 800.368.5948 Shareholder Information For information, contact Randall C. Hall, Executive Vice President and Secretary, Weststar Financial Services Corporation, 79 Woodfin Place, Asheville, North Carolina, 28801 or rhall@bankofasheville.com. Annual Shareholders Meeting The Annual Meeting of the shareholders of Registrant will be held at 3:00 p.m., Tuesday, June 29, 2010, at the Renaissance Asheville Hotel, One Thomas Wolfe Plaza, Asheville, North Carolina. Independent Auditors Dixon Hughes PLLC, 6525 Morrison Boulevard, Suite 516, Charlotte, NC 28211-3563 See Item 11 of this report for disclosure regarding securities authorized for issuance and equity compensation plans required by Item 201(d) of Regulation S-K. 9 Index ITEM 6 – SELECTED FINANCIAL DATA Not applicable. ITEM 7 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION MANAGEMENT’S DISCUSSION AND ANALYSIS Management’s Discussion and Analysis is provided to assist in understanding and evaluating the Company’s results of operations and financial condition. The following discussion should be read in conjunction with the consolidated financial statements and related notes included elsewhere herein. Weststar Financial Services Corporation (the “Company”) is a holding company for The Bank of Asheville (the “Bank”), a state-chartered commercial bank incorporated in North Carolina on October 29, 1997.The Bank provides consumer and commercial banking services in Buncombe County and surrounding areas.Common shares of the Bank were exchanged for common shares of Weststar Financial Services Corporation effective April 28, 2000.Weststar Financial Services Corporation formed Weststar Financial Services Corporation I (the “Trust”) during October 2003 in order to facilitate the issuance of trust preferred securities.The Trust is a statutory business trust formed under the laws of the state of Delaware, of which all common securities are owned by Weststar Financial Services Corporation.On October 19, 2004, the Company formed Bank of Asheville Mortgage Company, LLC (the “Mortgage Company”), a mortgage broker, of which the Company owned a 50% interest.During 2008, the Company and its partner in the Mortgage Company decided to close the Mortgage Company, which was dissolved effective October 31, 2008.Because Weststar Financial Services Corporation has no material operations and conducts no business on its own other than owning the Bank, the discussion contained in Management’s Discussion and Analysis concerns primarily the business of the Bank.However, for ease of reading and because the financial statements are presented on a consolidated basis, Weststar Financial Services Corporation and the Bank are collectively referred to herein as the Company. EXECUTIVE OVERVIEW The year 2009 was a period ruled by mixed economic indicators.In an effort to stabilize the economy and stimulate growth, the Federal Reserve maintained a policy of low interest rates across the board.This was great news for creditworthy borrowers looking to purchase or refinance a home, take out a bank loan or sign for a credit card.However, foreclosures reached record highs.Every attempt by the government to help homeowners save their homes from foreclosure appeared to have failed.While the foreclosures were helpful to those looking to buy, because they resulted in a historic drop in home prices, for those losing their homes, it was tragic.Worse yet, experts predict more foreclosures in 2010.There were 140 bank failures in 2009, including two in North Carolina, at a cost of over $1 billion to the FDIC.The tally of bank failures in 2009 was the highest number since 1992, when 181 banks failed.But the total is far from 1989’s record high of 534 closures, which took place during the savings and loan crisis.President Obama’s $787 billion stimulus plan was a semi-success.On one hand, it was deemed successful in terms of helping people buy energy-efficient cars with the Cash for Clunkers program, as well as offering a tax credits to first-time home buyers.However, when it came to job creation, the stimulus fell short. Overall, unemployment throughout the country skyrocketed to a high of 10.2%, its highest point in 26 years.In Buncombe County, our primary service area, unemployment was 8.2%.Economists have gone back and forth with whether they think the economy is recovering.There is evidence that the recession has come to an end - at least on paper.But with unemployment still on the rise and laid-off workers still needing government assistance to survive, the effects of the recession are sure to last for some time. During 2009, the Company focused significant attention on working with customers, who were experiencing financial difficulties, preserving asset quality, and continuing to expand market share.The sustained economic downturn impacted many businesses in our market ranging from real estate development to retail sales, which in turn negatively impacted consumers.The Company took proactive measures to restructure notes for businesses and individuals, where restructuring indicated an improvement in loan collectibility.Where there was no evidence of future cash flows, the Company worked with customers as they liquidated collateral, reorganized their businesses or initiated foreclosure or repossession, if the loan was collateral- dependent, otherwise, the loan was charged-off. Net charge-offs during 2009 totaled $2,236,118 compared to $271,429 during 2008.Non-performing assets totaled $25,973,097 and $521,108 at December 31, 2009 and 2008, respectively.Loans outstanding grew by $14,235,181 or 8.31% to $185,474,873 from December 31, 2008 to December 31, 2009.Loan growth was driven by several factors during 2009.One factor resulted from a strong migration from the larger banks to the community banks on a national level, which was also evident in our local market.Another growth factor included construction loan draws for projects that were committed during 2008 or early 2009.Lastly, the Company is committed to serving the needs of the individuals and businesses within its market.The investment portfolio increased from $23,778,449 to $25,046,500 primarily as a result of increased growth in deposits. The Company held deposit market share in Buncombe County of approximately 5.00% as of June 30, 2009, according to the latest Federal Deposit Insurance Corporation statistics.From December 31, 2008 to December 31, 2009 the Company’s 10 Index deposits grew from $170,814,106 to $197,122,741 – an increase of 15.40%.During 2009, the majority of the Company’s deposit growth originated from a new deposit product called e-Zchecking and time-deposits.e-Zchecking is a NOW account that pays an above-market interest rate if customers receive statements electronically, conduct at least 10 debit card transactions and receive at least one electronic deposit per month.The Company is able to significantly offset the interest rate from fees generated on the debit card transactions and reduced statement delivery cost.Certificates of deposit grew as rate-sensitive customers sought to lock in rates during the falling interest rate environment. The Company’s average interest rate spread decreased slightly from 3.50% to 3.43% during 2009, complemented with net earning asset growth, resulted in an 8.80% increase in net interest income during 2009.As a result of loan growth, charge-offs, decrease in asset quality and deterioration in the national and local economic environment, the Company added $3,218,400 to its allowance for loan losses compared to $711,285 in 2008.The Company operates in a well-diversified market; however, it is not immune from the significant decline in the national and regional economic environment.Local economic drivers include tourism, medical industry and light manufacturing.Non-interest income increased $143,391 primarily as a result of increased mortgage loan origination fee income at the Bank level and increased interchange fees from debit card activities.During the second quarter of 2008, the Company and its partner in the Mortgage Company mutually agreed to terminate their relationship, and began the process to close the Mortgage Company.The Company then shifted originating mortgage loans through the Bank.Bank of Asheville Mortgage Company, LLC posted net operating losses of $30,590 during 2008, of which $15,295 was the Company’s portion.Non-interest expenses totaled $6,799,336 and $6,132,224 in 2009 and 2008, respectively.The largest increase in overhead resulted from increased premium rates and a special assessment from the FDIC as a result of bank failures.FDIC insurance premiums totaled $415,462 and $89,255 in 2009 and 2008, respectively, - an increase of 365.48%.Excluding the FDIC insurance premiums, other expenses increased primarily as a result of supporting loan and deposit growth.Management monitors expenses closely and reviews each expense relative to the benefit provided.Net loss totaled $73,222 in 2009 compared to net income of $1,301,312 in 2008.Comprehensive income, which is the change in equity during a period excluding changes resulting from investments by shareholders and distributions to shareholders, net of tax totaled $175,331 and $1,304,927 in 2009 and 2008, respectively. RESULTS OF OPERATIONS The following discussion relates to operations for the year ended December 31, 2009 compared to the year ended December 31, 2008. 2 Net loss for 2009 totaled $73,222 compared to net income of $1,301,312 in 2008 or $(.03) and $.57 per diluted share for 2009 and 2008, respectively.The return on average assets and equity, respectively, was (.03%) and (.42%) for 2009 compared to .71% and 8.20% for 2008.The decrease in net income was primarily attributable to a compression in the Company’s net yield on earning assets, increased nonperforming assets, increased provision for loan losses to accommodate loan growth and charge-offs, increased FDIC premiums in addition to a special assessment and increased overhead to support loan and deposit growth. Interest income, the primary source of revenue for the Company, was derived from interest-earning assets such as loans, investments and federal funds sold.The rate earned on interest-earning assets and dollar volume of the interest-earning assets drive interest income. Interest and dividend income totaled $12,197,941 for the year ended December 31, 2009 compared to $12,227,824 in 2008.Growth in the average balance of interest-earning assets increased from $177,046,378 to $210,532,871 or 18.91%, but was offset by a 112 basis point decrease in the rate on interest-earning assets, which resulted in an overall decreased interest income.Interest expense, derived from interest-bearing liabilities such as deposits and borrowed funds, totaled $4,316,749 in 2009 compared to $4,984,250 in 2008.The decrease in interest expense was primarily attributable to lower cost of funds due to repricing deposits and borrowings at lower interest rates.The average balance of interest-bearing liabilities grew from $141,918,644 in 2008 to $175,588,263 in 2009 or 23.72%, while the cost of funds decreased 105 basis points.The combined effect resulted in a net yield on earning assets of 3.84% in 2009 compared to 4.20% in 2008, and an interest rate spread of 3.43% in 2009 compared to 3.50% in 2008. Primarily as a result of increased nonperforming loans, charge-offs and continued deterioration in the national and local economies, the Company added $3,218,400 to its allowance for loan losses compared to $711,285 in 2008.Charge-offs, net of recoveries, totaled $2,236,118 for 2009 compared to $271,429 for 2008.A significant portion of the increase in provision for loan losses was directly related to growth in nonperforming loans, which increased from $316,102 to $25,461,985, and deterioration in the economy.Impaired loans, which include both nonaccrual and nonperforming restructured loans, are measured at net realizable value (the value of supporting collateral less costs to sell) or present value of cash flows, if not collateral- dependent.If the net realizable value or present value of cash flows is less than the carrying value of the loan, the deficit is charged against the loan loss reserve.During 2009, real estate values and real estate sales continued to decline on the heels of the depressed national, regional and local economies.Real estate loans that formerly reflected low loan-to-value levels now reflect higher loan-to-value levels.Management has taken these factors among others such as a 2-year average of 11 Index historic charge-off rates,concentrations of credit, delinquency trend, economic and business conditions, external factors, lending management/staff, lending policies/procedures, loss and recovery trends, nature and volume of portfolio, nonaccrual trends, and other adjustments, problem loan trend and quality of loan review system by loan sector, into account when estimating the allowance for loans losses for both performing and nonperforming loans, which resulted in an increased provision for loan losses.Management believes real estate values have largely returned to more stable values, which should result in a less erratic change to the loan loss reserve for this component.However, the primary area of concern continues to center around the economy and related job growth.Sustained growth in unemployment may necessitate additional increases to the provision for loan losses.See “PROVISION AND ALLOWANCE FOR LOAN LOSSES” for more discussion. Non-interest income totaled $1,782,796 in 2009 compared to $1,624,110 in 2008.Service charge fees on deposit accounts and other fees and commissions earned account for the majority of non-interest income.During 2009, the Company earned $1,148,852 from service charges on deposit accounts compared to $1,139,125 in 2008.The increase resulted primarily from increased revenue from overdraft fees, which is driven by overdraft activity.Other service fees and commissions totaled $592,264 in 2009 compared to $435,991 in 2008.The increase was primarily a result of fees from the origination of mortgage loans at the Bank level and increased fees from Visa, MasterCard and ATM interchange fees.During 2008, the Company and its partner in Bank of Asheville Mortgage Company, LLC agreed to dissolve the company, which closed effective October 31, 2008.Prior to June 2008, fees from the origination of mortgage loans were originated through the Mortgage Company.Thereafter, the Bank assumed the role as a mortgage broker for mortgage loan origination, which produced fee income of $56,600 during 2008 compared to $136,615 during 2009.Fees from Visa, MasterCard and ATM interchange activity generated $348,995 and $288,689 for 2009 and 2008, respectively.The Mortgage Company posted a net loss of $30,590 during 2008 of which $15,295 was the Company’s portion.Other income, primarily the fees from the sales of checks and deposit slips, net loan servicing fees and recoveries other than loans, provided additional income of $41,680 in 2009 compared to $64,289 in 2008. Other expenses totaled $6,799,336 in 2009 compared to $6,132,224 in 2008. Expenses increased as a result of increased expenses associated with servicing the growth in loans and deposits, foreclosure expense and increased FDIC premiums.Salaries and benefits accounted for $3,189,128 in 2009 or 46.90% of other expenses compared to $3,186,975 or 51.97% in 2008.Data processing fees increased from $562,139 in 2008 to $658,666 in 2009.The increase reflects an increased number of accounts as well as account activities, increased services such as remote deposit capture, and expanded internet banking activities.Professional fees increased from $292,866 during 2008 to $342,333 during 2009.Expenses related to foreclosed properties totaled $109,157 in 2009 compared to $44,898 in 2008, which was related to increased volume in foreclosures.The most significant noninterest expense during the year resulted from FDIC premiums, which increased from $89,255 in 2008 to $415,462 in 2009.The annual assessment increased from approximately 5 basis points during 2008 to 14 basis points during 2009.In addition, the Company was charged a special assessment in the amount of 5 basis points totaling $101,617.The primary reason for both the special assessment and increase in premium rates was to shore up FDIC’s depository insurance fund for recent and projected bank failures. At the end of 2009, the FDIC changed its methodology in assessing financial institutions for premiums.One change was to charge for assessments based on a 3-year prepaid basis rather than quarterly arrears.Another change was to base the assessment on net assets rather than total deposits.This formula change results in financial institutions with lower capital to bear a larger portion of the assessment than those institutions which are more strongly capitalized.The Company was assessed a prepaid premium of $1,135,670 in late December 2009.The assessment was based on a 5% per year projected growth in deposits over the next three years and premium rates of approximately 15 basis points, 18 basis points and 18 basis points for 2010, 2011 and 2012, respectively.The prepaid expense will be amortized over 12 quarters from 2010 to 2012. The assessment rates, including the special assessment, are subject to change at the discretion o the Board of Directors of the FDIC. NET INTEREST INCOME Net interest income (the difference between interest earned on interest-earning assets and interest paid on interest-bearing liabilities, primarily deposits) represents the most significant portion of the Company’s earnings.It is management’s on-going policy to maximize net interest income, while maintaining an acceptable level of risk.Net interest income totaled $7,881,192 and $7,243,574 for 2009 and 2008, respectively, representing an increase of 8.80% for 2009 over 2008 and a 7 basis point decrease in interest rate spread.A contributing factor in the Company’s decrease in yield on earning assets resulted from the Company’s policy of reversing current year accrued, but unpaid interest on nonaccrual loans, which amounted to over $388,000 during 2009 and/or deferring interest on certain troubled debt restructures.The Company then recognizes interest income on nonaccrual loans based upon the cash basis rather than accrual basis.Other troubled debt restructures resume interest based upon the accrual method of accounting.During 2009, the net yield in earnings assets declined 36 basis points from 4.20% in 2008 to 3.84% in 2009.The Company continues efforts to maximize this spread by management of both loan and deposit rates in order to support the overall earnings growth.The following table presents the daily average balances, interest income/expense and average rates earned and paid on interest-earning assets and interest-bearing liabilities of the Company for the last two years. 12 Index AVERAGE BALANCES AND INTEREST INCOME ANALYSIS For the Years Ended December 31, Average Average Average Yield/ Income/ Average Yield/ Income/ Balance Cost Expense Balance Cost Expense ASSETS: Loans (1) $ % $ $ % $ Taxable securities (2) % % Non-taxable securities (3) % % Federal funds sold % % Interest-bearing deposits % % Total interest-earning assets % % All other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY: Interest-bearing deposits $ % $ % Short-term borrowings % % Long-term debt % % Total interest-bearing liabilities % % Other liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ Net yield on earning- % $ % $ assets and net interest income (4) Interest rate spread (5) % % Nonaccrual loans have been included. Includes investment in Federal Home Loan Bank. Yields on tax-exempt investments have been adjusted to the tax equivalent basis using 34%. Net yield on earning assets is computed by dividing net interest earned by average earning assets. The interest rate spread is the interest earning assets rate less the interest earning liabilities rate. Changes in interest income and interest expense can result from changes in both volume and rates. The following table sets forth the dollar amount of increase (decrease) in interest income and interest expense resulting from changes in the volume of interest earning assets and interest bearing liabilities and from changes in yields and rates. Interest and Rate/Volume Variance For the Years Ended December 31, 2009 Compared to 2008 2008 Compared to 2007 Volume (1) Rate(1) Total Volume (1) Rate (1) Total Interest-bearing deposits in other banks $ $ ) $ $ ) $ ) $ ) Investment securities ) Federal Funds sold ) Loans ) ) ) Decrease in interest income $ $ ) $ ) $ $ ) $ ) Interest-bearing deposits $ $ ) $ ) $ $ ) $ ) Borrowings ) ) ) Decrease in interest expense $ $ ) $ ) $ $ ) $ ) The rate/volume variance for each category has been allocated equally on a consistent basis between rate and volume variance. 13 Index LIQUIDITY, INTEREST RATE SENSITIVITY AND MARKET RISKS (INCLUDING QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISKS) The objectives of the Company’s liquidity management policy include providing adequate funds to meet the cash needs of depositors and borrowers, as well as providing funds to meet the basic needs for on-going operations of the Company and regulatory requirements. Depositor cash needs, particularly those of commercial depositors, can fluctuate significantly depending on both business and economic cycles, while both retail and commercial deposits can fluctuate significantly based on the yields and returns available from alternative investment opportunities. Borrower cash needs are also often dependent upon business and economic cycles. In addition, the Company’s liquidity is affected by off-balance sheet commitments to lend in the forms of unfunded commitments to extend credit and standby letters of credit. As of December 31, 2009, such unfunded commitments to extend credit were $26,179,686. Neither the Company nor its subsidiaries have historically incurred off-balance sheet obligations through the use of or investment in off-balance sheet derivative financial instruments or structured finance or special purpose entities organized as corporations, partnerships, limited liability companies or trusts. However, the Bank has contractual off-balance sheet obligations in the form of noncancelable operating leases with unrelated vendors. As of December 31, 2009, payments due under such operating lease arrangements were $189,255, $193,005, $198,255, $198,255 and $198,255 in 2010 through 2014, respectively. Liquidity requirements of the Company are met primarily through two categories of funds.The first is core deposits, which includes demand deposits, savings accounts and certificates of deposit less than $100,000.The Company considers these to be a stable portion of the Company’s liability mix and results of on-going stable commercial and consumer banking relationships.At December 31, 2009 and 2008, core deposits totaled $169,956,254 or 86.22%, and $144,014,424 or 84.31%, respectively, of the Company’s total deposits. The other principal methods of funding utilized by the Company are through large denomination certificates of deposit, federal funds purchased, repurchase agreements and other short-term and long-term borrowings.The Company’s policy is to emphasize core deposit growth rather than purchased or brokered liabilities as the cost of these funds is greater.Upstream correspondent banks, including the Federal Home Loan Bank of Atlanta, have made available to the Company lines of credit of approximately $20.5 million.Funding can also be borrowed from the Federal Reserve Bank’s discount window.Funds borrowed from the Federal Reserve Bank are based upon a percentage of the underlying collateral.The Company has incurred limited need to borrow from the Federal Reserve Bank; as a result no securities have been allocated to secure borrowings.As of December 31, 2009, the Bank had investment securities of $374,673 pledged to secure repurchase agreements compared to $975,140 at December 31, 2008. In the normal course of business, there are various outstanding contractual obligations that will require future cash outflows.In addition there are commitments and contingent liabilities, such as commitments to extend credit, which may or may not require future cash outflows.It has been the experience of the Company that deposit withdrawals are generally replaced with new deposits, thus not requiring any cash outflow.Based on that assumption, management believes that it can meet its contractual cash obligations from normal operations.See Note 13 to the consolidated financial statements included elsewhere in this report for more information on commitments and contingent liabilities. The Company’s asset/liability management, or interest rate risk management, program is focused primarily on evaluating and managing the composition of its assets and liabilities in view of various interest rate scenarios.Factors beyond the Company’s control, such as market interest rates and competition, may also have an impact on the Company’s interest income and interest expense. In the absence of other factors, the yield or return associated with the Company’s earning assets generally will increase from existing levels when interest rates rise over an extended period of time and, conversely, interest income will decrease when interest rates decline.In general, interest expense will increase when interest rates rise over an extended period of time and, conversely, interest expense will decrease when interest rates decline. As a part of its interest rate risk management policy, the Company calculates an interest rate “gap.”Interest rate “gap” analysis is a common, though imperfect, measure of interest rate risk, which measures the relative dollar amounts of interest-earning assets and interest-bearing liabilities which reprice within a specific time period, either through maturity or rate adjustment.The “gap” is the difference between the amounts of such assets and liabilities that are subject to repricing.A “positive” gap for a given period means that the amount of interest-earning assets maturing or otherwise repricing within that period exceeds the amount of interest-bearing liabilities maturing or otherwise repricing within the same period.Accordingly, in a declining interest rate environment, an institution with a positive gap would generally be expected, absent the effects of other factors, to experience a decrease in the yield on its assets greater than the decrease in the cost of its liabilities, and its net interest income should be negatively affected.Conversely, the cost of funds for an institution with a positive gap would generally be expected to increase more slowly than the yield on its assets in a rising interest rate environment, and such institution’s net interest income generally would be expected to be positively affected by rising 14 Index interest rates.Changes in interest rates generally have the opposite effect on an institution with a “negative” gap. The majority of the Company’s deposits are rate-sensitive instruments with rates which tend to fluctuate with market rates. These deposits, coupled with the Company’s short-term time deposits, have increased the opportunities for deposit repricing. The Company places great significance on monitoring and managing the Company’s asset/liability position. The Company’s policy of managing its interest margin (or net yield on interest-earning assets) is to maximize net interest income while maintaining a stable deposit base. The Company’s deposit base is not generally subject to volatility experienced in national financial markets in recent years; however, the Company does realize the importance of minimizing such volatility while at the same time maintaining and improving earnings. A common method used to manage interest rate sensitivity is to measure, over various time periods, the difference or gap between the volume of interest-earning assets and interest-bearing liabilities repricing over a specific time period. However, this method addresses only the magnitude of funding mismatches and does not address the magnitude or relative timing of rate changes. Therefore, management prepares on a regular basis earnings projections based on a range of interest rate scenarios of rising, flat and declining rates in order to more accurately measure interest rate risk. Interest-bearing liabilities and the loan portfolio are generally repriced to current market rates. The Company’s balance sheet is liability-sensitive in the one-year time period; meaning that in a given period there will be more liabilities than assets subject to immediate repricing as the market rates change. Theoretically, during periods of falling rates, this results in increased net interest income. The opposite occurs during periods of rising rates. The Company uses interest sensitivity analysis to measure the sensitivity of projected earnings to changes in interest rates. The sensitivity analysis takes into account the current contractual agreements that the Company has on deposits, borrowings, loans, investments and any commitments to enter into those transactions. The Company monitors interest sensitivity by means of computer models that incorporate the current volumes, average rates, scheduled maturities and payments and repricing opportunities of asset and liability portfolios. Using this information, the model estimates earnings based on projected portfolio balances under multiple interest rate scenarios. In an effort to estimate the effects of pure interest-rate risk, the Company assumes no growth in its balance sheet, because to do so could have the effect of distorting the balance sheet’s sensitivity to changing interest rates. The Company simulates the effects of interest rate changes on its earnings by assuming no change in interest rates as its base case scenario and either (1) gradually increasing or decreasing interest rates by over a twelve-month period or (2) immediately increasing or decreasing interest rates by 1% and 2%. Although these methods are subject to the accuracy of the assumptions that underlie the process and do not take into account the pricing strategies that management would undertake in response to sudden interest rate changes, the Company believes that these methods provide a better indication of the sensitivity of earnings to changes in interest rates than other analyses. Income simulation through modeling is one tool that the Company uses in the asset/liability management process. The Company also considers a number of other factors in determining its asset/liability and interest rate sensitivity management strategies. Management strives to determine the most likely outlook for the economy and interest rates by analyzing external factors, including published economic projections and data, the effects of likely monetary and fiscal policies as well as any enacted or prospective regulatory changes. The Company’s current and prospective liquidity position, current balance sheet volumes and projected growth, accessibility of funds for short-term needs and capital maintenance are also considered. This data is combined with various interest rate scenarios to provide management with information necessary to analyze interest sensitivity and to aid in the development of strategies to manage the Company’s balance sheet. The following table sets forth the amounts of interest-earning assets and interest-bearing liabilities outstanding at December 31, 2009, which are projected to reprice or mature in each of the future time periods shown.Except as stated below, the amounts of assets and liabilities shown which reprice or mature within a particular period were determined in accordance with the contractual terms of the assets or liabilities.Loans with adjustable rates are shown as being due at the end of the next upcoming adjustment period.In addition, the table reflects scheduled principal payments which will be received throughout the lives of mortgage-backed securities.The interest rate sensitivity of the Company’s assets and liabilities illustrated in the following table would vary substantially if different assumptions were used or if actual experience differs from that indicated by such assumptions. 15 Index INTEREST RATE SENSITIVITY (GAP ANALYSIS) DECEMBER 31, 2009 1 – 90 91 – 180 181 – 365 Total Non- Days Days Days One Year Sensitive Total Interest-earning assets: Interest bearing deposits $ $
